                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TERENCE LEE ROBINSON,                            Case No. 18-cv-02945-HSG
                                   8                        Plaintiff,                    JUDGMENT
                                   9              v.

                                  10     J. SCHRAG, et al.,
                                  11                        Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           For the reasons set forth in the Court’s Order Granting Motion for Summary Judgment for
                                  14   Failure to Exhaust Administrative Remedies, judgment is entered in favor of defendants and
                                  15   against plaintiff.
                                  16           IT IS SO ORDERED AND ADJUDGED.
                                  17   Dated: 1/16/2020
                                  18                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  19                                                   United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
